DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on March 2, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 3-7 and 10-16 are pending. Claims 1, 2, 8, and 9 are cancelled. Claim 16 is newly added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Napoli on March 18, 2022.
The application has been amended as follows: 
Cancel claims 6, 7, 12, and 13.
Rewrite lines 1-3 of claim 10 (i.e. “A method for reducing nitrification…with at least one compound of formula I”) as follows:

In line 3 of the definition for variable A in claim 10, rewrite “which group is unsubstituted” as followed:
“which is unsubstituted”
Rewrite claim 11 as follows:
“The method of claim 10, wherein the plant and/or soil or soil substituents where the plant is growing or is intended to grow is additionally provided with a fertilizer.”
Rewrite claim 15 as follows:
“The method of claim 10, wherein said plant is wheat, barley, oat, rye, soybean, corn, potatoes, oilseed rape, canola, sunflower, cotton, sugar cane, sugar beet, rice, spinach, lettuce, asparagus, cabbages; sorghum; a silvicultural plant; an ornamental plant; or a horticultural plant, each in its natural or in a genetically modified form.”

In the last line of claim 16, rewrite “or urea ammonium sulfate.” as follows:
“and urea ammonium sulfate.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art references, alone or in combination, do not appear to teach or fairly suggest a method for reducing nitrification or treating a plant growing in soil or soil substituents and/or soil or soil substituents where the plant is growing or is intended to grow with at least one compound of formula I or a salt, stereoisomer, tautomer or N-oxide thereof as recited in 10, in particular wherein A of formula (I) is a pyridine or pyrazine group as defined in claim 10. The closest prior art teachings are those of Boussemghoune et al. (Boussemghoune)(US 2012/0053053 A1; of record). The teachings of Boussemghoune are set forth in detail in the previous office action (office action mailed Dec. 2, 2021). Boussemghoune does not disclose or fairly suggest a method of reducing nitrification or treating a plant growing in soil or soil substituents and/or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-5, 10, 11, and 14-16 are allowed. Claims 1, 2, 6-9, 12, and 13 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616